Citation Nr: 1000631	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-01 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for an acquired 
psychiatric disability, however diagnosed, to include 
posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable initial rating for bilateral 
hearing loss disability from February 25, 2003 to September 
24, 2009.

4.  Entitlement to an increased rating for bilateral hearing 
loss disability, rated as 10 percent disabling from September 
24, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1962 
to February 1971.  He received the Vietnam Service Medal and 
the Vietnam Campaign Medal.

These matters come before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

These matters were previously before the Board in December 
2007 and were remanded for further development.  They have 
now returned to the Board for further appellate 
consideration. 

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The competent clinical evidence of record reflects that 
the Veteran's bilateral tinnitus was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be causally related to the Veteran's 
active service.

2.  For the rating period on appeal from February 25, 2003 
through September 23, 2009, the Veteran's bilateral hearing 
loss disability has been clinically shown to be manifested by 
no worse than Level III hearing in the right ear and Level II 
hearing in the left ear.

3.  From September 24, 2009, the Veteran's left ear hearing 
loss disability meets the criteria for exceptional pattern of 
hearing impairment.

4.  From September 24, 2009, the Veteran's bilateral hearing 
loss disability has been clinically shown to be manifested by 
no worse than Level II hearing in the right ear and Level V 
hearing in the left ear.


CONCLUSIONS OF LAW

1.  Bilateral tinnitus was not incurred in or aggravated by 
active service, nor may it be presumed (as an organic disease 
of the nervous system), to have been so incurred or 
aggravated.  38  U.S.C.A. §§ 1101, 1110, 1154, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009).

2.  From February 2003 through September 23, 2009, the 
criteria for entitlement to a compensable initial evaluation 
for bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 
(2009).

3.  From September 24, 2009, the criteria for a 10 percent 
evaluation for bilateral hearing loss disability have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence dated in April 2003 and January 2008, VA 
informed the appellant of what evidence was required to 
substantiate his service connection claims, and of his and 
VA's respective duties for obtaining evidence.  The January 
2008 VA correspondence to the Veteran notified him that a 
disability rating and effective date would be assigned, in 
the event of award of the benefit sought, as required by the 
Court in Dingess/Hartman.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  Although complete notice was provided to the 
appellant after the initial adjudication, the claim was 
readjudicated thereafter, and the appellant therefore, has 
not been prejudiced.  The content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  
 
The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

The Veteran is appealing the initial rating assignment as to 
his bilateral hearing loss disability.  Because the July 2003 
RO decision granted the Veteran's claim of entitlement to 
service connection, that claim was substantiated.  His filing 
of a notice of disagreement to the July 2003 initial rating 
assignment does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2009).  
Rather, the Veteran's appeal as to the initial rating 
assignment triggers VA's obligation to advise the Veteran of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 
2002).  

The December 2004 statement of the case (SOC) and October 
2009 supplemental SOC (SSOC), under the heading "Pertinent 
Laws; Regulations; Ratings Schedule Provisions," set forth 
the relevant diagnostic codes (DC) for rating hearing loss 
disability (38 C.F.R. § 4.85).  The Veteran was thus informed 
of what was needed not only to achieve the next-higher 
schedular rating, but also to obtain all schedular ratings 
above that assigned.  Therefore, the Board finds that the 
Veteran has been informed of what was necessary to achieve a 
higher rating for the service-connected disability at issue.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), military 
personnel records, private medical correspondence and 
records, VA examination and treatment records, Social 
Security Administration records, lay statements, and the 
Veteran's statements in support of his claims.  The Board has 
carefully reviewed the statements and concludes that there 
has been no identification of further available evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

VA examinations and opinions with respect to the issues of 
hearing loss disability and tinnitus were obtained in July 
2003, August 2009, and September 2009.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the July 
2003 and September 2009 VA examinations and opinions obtained 
in this case are more than adequate, as they are predicated 
on a full audiometric examination of the Veteran and a review 
of his claims file.  They consider all of the pertinent 
evidence of record, to include audiometric results and the 
statements of the Veteran regarding in-service, and post 
service, acoustic trauma.  The examination reports provided 
findings for consideration in rating the hearing loss 
disability, including daily functioning, and provided 
supporting rationale for opinions as to disability etiology.  
Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

The Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service Connection

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus, as an organic disease of the 
nervous system, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309 (2009).  

Rating Disabilities

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  This appeal originates from a 
rating decision that granted service connection and assigned 
the initial rating.  Accordingly, "staged" ratings may be 
assigned, if warranted by the evidence.  Fenderson v. West, 
12 Vet. App. 119 (1999).  As will be explained below, the 
Veteran's hearing loss has been consistent throughout the 
rating period on appeal, and, therefore, staged ratings are 
inapplicable.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the horizontal row appropriate for the 
percentage of discrimination and the vertical column 
appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the appropriate vertical column 
to the numeric designation level for the ear having the 
poorer hearing acuity.  See 38 C.F.R. § 4.85(e) (2009).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Tinnitus

The Veteran avers that he has tinnitus as a result of active 
service.  The first element of a claim for service connection 
is that there must be evidence of a current disability.  
August and September 2009 VA medical records reflect that the 
Veteran complained of tinnitus.  The September 2009 VA record 
reflects a diagnosis of "Veteran report of bilateral 
tinnitus."  

The second element of a claim for service connection is 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease.  The Veteran avers that he was exposed to acoustic 
trauma in service.  The Board notes that the Veteran's DD 
Form 214 reflects that the Veteran served as a cook in 
Vietnam; therefore, his exposure to acoustic trauma in 
service is conceded as consistent with the circumstances of 
his service.  38 U.S.C.A. § 1154(a) (West 2002).  

The third requirement for service connection is medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  The Board finds the third 
requirement for service connection has not been met.  The 
September 2009 VA examiner opined, for the reasons noted 
below, that tinnitus was not caused by, or a result of, the 
Veteran's military service.  

The September 2009 VA examiner noted that the Veteran had 
denied tinnitus during his initial VA examination in July 
2003, and that his STRs were negative for tinnitus.  In 
addition, the examiner noted that the Veteran had a history 
of malingering at his August 2009 and September 2009 VA 
examinations.  Based on this malingering, the examiner 
questioned the validity of the Veteran's statement of date of 
onset of tinnitus.  Therefore, the examiner determined that 
the tinnitus was not causally related to service.  As there 
is no medical opinion that the Veteran's tinnitus is causally 
related to active service, service connection is not 
warranted.

The Board notes that the July 2003 VA examination report does 
reflect that the Veteran denied tinnitus.  The subsequent 
August 2009 VA examination report is inconsistent with the 
July 2003 VA examination report as it reflects that the 
Veteran averred that his tinnitus had been present since 2000 
- 2001.  The Board notes that the Veteran is considered 
competent to report the observable manifestations of his 
claimed disability. See Charles v. Principi, 16 Vet. App. 
370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  Further, the Board acknowledges that the 
absence of any corroborating medical evidence supporting his 
assertions, in and of itself, does not render his statements 
incredible, but that such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of Veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible). See also Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can 
be competent to establish a diagnosis when . . . a layperson 
is competent to identify the medical condition).

The Veteran's averment that he first experienced ringing in 
the ears in 2000 or 2001 is not deemed credible when 
considered with the other evidence of record.  In addition to 
the July 2003 VA examination report which reflects a denial 
of tinnitus, the Board notes that the Veteran did not file a 
claim for tinnitus when he filed his claims for hearing loss 
and PTSD in February 2003.  If the Veteran were experiencing 
tinnitus at that time, it would have been reasonable for him 
to have filed a claim for tinnitus when he filed his other 
claims.

Even assuming that the Veteran had tinnitus in 2000 or 2001, 
this is still approximately 30 years after separation from 
service.  There is no evidence that the Veteran had tinnitus 
in service or in the ensuing three decades.  In the absence 
of demonstration of continuity of symptomatology, or a 
competent clinical opinion relating the current tinnitus to 
service, such initial demonstration, approximately 30 years 
after service, is too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  As the preponderance of the evidence is 
against the claim, service connection for tinnitus is not 
warranted.

The Board notes that the Veteran may sincerely believe that 
his tinnitus is causally related to active service.  However, 
the Veteran has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical diagnosis or causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  Espiritu supra.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Hearing Loss Disability

Prior to September 24, 2009 

The Veteran is service-connected for bilateral hearing loss 
evaluated as non-compensable from February 25, 2003 through 
September 23, 2009, and as 10 percent disabling from 
September 24, 2009.  The Veteran avers that he is entitled to 
higher evaluations. 

The pertinent competent clinical evidence of record consists 
of a July 2003 VA audiology evaluation report.  The report 
revealed the relevant pure tone thresholds, in decibels, were 
as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

35
65
85
85
LEFT

35
65
70
70

On the basis of the numbers shown above, the Veteran's pure 
tone threshold average for the right ear was recorded as 68 
decibels.  His pure tone threshold average for the left ear 
was recorded as 60 decibels.  His speech recognition ability 
was 90 percent for the right ear and 92 percent for the left 
ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the July 2003 VA 
audiological examination findings, the Veteran's right ear 
hearing loss is a Level III impairment based on a pure tone 
threshold average of 68 decibels and a 90 percent speech 
recognition score.  The Veteran's left ear hearing loss is a 
Level II impairment based on a pure tone threshold average of 
60 decibels and a 92 percent speech recognition score.  
Therefore, the Veteran's right ear is considered the poorer 
ear.

Applying the criteria from Table VI to Table VII, based on 
the results of the July 2003 VA audiological examination 
findings, a noncompensable evaluation is derived.  The Board 
has considered the provisions of 38 C.F.R. § 4.86, but these 
provisions do not apply here.

From September 24, 2009

A September 2009 VA audiology evaluation report revealed the 
relevant pure tone thresholds, in decibels, were as follows:  






HERTZ




1000
2000
3000
4000
RIGHT

25
65
75
85
LEFT

25
70
70
75

On the basis of the numbers shown above, the Veteran's pure 
tone threshold average for the right ear was recorded as 62.5 
decibels.  His pure tone threshold average for the left ear 
was recorded as 60 decibels.  His speech recognition ability 
was 96 percent for the right ear and 96 percent for the left 
ear using the Maryland CNC speech recognition test.  

Applying 38 C.F.R. § 4.85, Table VI to the September 2009 VA 
audiological examination, the Veteran's right ear hearing 
loss is a Level II impairment based on a pure tone threshold 
average of 62.5 decibels and a 96 percent speech recognition 
score.  The Veteran's left ear hearing loss is a Level II 
impairment based on a pure tone threshold average of 60 
decibels and a 96 percent speech recognition score; however, 
the Board must next consider the Veteran's left ear hearing 
loss disability under 38 C.F.R. § 4.86.  

The Veteran's left ear, which has a puretone threshold of 
less than 30 decibels at 1000 Hz., and 70 decibels at 2000 
Hz., is considered an exceptional pattern of hearing 
impairment.  As such, Table VIA may be used.  Applying the 
Veteran's puretone threshold average to Table VIA, the 
Veteran's left ear is shown to be a Level V impairment.  

Applying the criteria from Table VI to Table VII, based on 
the results of the September 2009 audiological examination 
findings, a 10 percent evaluation is derived by intersecting 
the Veteran's right ear Level II impairment with the 
Veteran's left ear Level V impairment.  The Board notes that 
Table VIA is not used for the right ear because it does not 
have an exceptional pattern of hearing impairment.  

Therefore, based on the forgoing, the Board finds that an 
evaluation higher than 10 percent is not warranted for any 
time on appeal.

The Board acknowledges the Veteran's statements of record 
that his bilateral hearing loss is worse than the assigned 
disability ratings.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu, supra.

In conclusion, higher ratings are not appropriate for the 
Veteran's bilateral hearing loss disability, rated as 
noncompensable prior to September 24, 2009, and as 10 percent 
disabling from September 24, 2009.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular consideration

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The 
September 2009 VA examination report reflects that the 
Veteran described difficulty hearing.  The August 2009 VA 
examination report reflects that the Veteran reported 
difficulty hearing in all situations.  The Veteran also 
reported in his Notice of Disagreement that he wears hearing 
aids.  Based on the foregoing, the Board finds that the 
evidence of record is sufficient to rate the disability, 
including for the Board to consider whether referral for an 
extra-scheduler rating is warranted under 38 C.F.R. 
§ 3.321(b).

The Board finds that the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral for assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2009) is not warranted.  See Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

1.  Entitlement to service connection for tinnitus is denied.

2.  Entitlement to a compensable initial rating for bilateral 
hearing loss disability from February 25, 2003 through 
September 23, 2009 is denied.

3.  Entitlement to a staged initial rating in excess of 10 
percent for bilateral hearing loss disability, from September 
24, 2009, is denied.


REMAND

The evidence of record contains a January 2003 private 
medical report which reflects a diagnosis of "delayed 
onset" PTSD; however the diagnosis appears to be based on 
the Veteran's self reported history that he provided care for 
mutilated bodies that were returned from combat.  A July 2003 
VA examination report reflects the examiner's opinion that 
the Veteran did not have PTSD, but that he did have a 
prolonged adjustment disorder.  An October 2003 VA medical 
staff psychologist note reflects a diagnosis of PTSD based on 
unconfirmed stressors.  Private medical correspondence, dated 
in December 2003, reflects that the Veteran has PTSD; however 
the correspondence conflicts with prior medical records from 
the same doctor which had diagnosed the Veteran's condition 
as an anxiety disorder.  In addition, the correspondence does 
not contain any rationale for the PTSD diagnosis and does not 
reflect that it was based on DM-IV criteria..  The Board 
finds that the above diagnosis are not determinative of 
whether the Veteran has PTSD causally related to his active 
service.  

The Board is not bound to blindly accept diagnoses that are 
based on an unconfirmed history as reported by the Veteran. 
See Swann v. Brown, 5 Vet. App. 229, 232-33 (1993) (noting 
that where a Veteran's alleged stressors are uncorroborated, 
the Board is not required to accept a recent diagnosis of 
PTSD as being the result of a Veteran's service).  In 
addition, the October 2003 VA consult note reflects that all 
background information was obtained by interview and chart 
review.  The note contains incorrect dates of service and an 
incorrect service-connected disability, which indicates that 
a review of the claims file was not done. 

A review of the official military documentation contained in 
the Veteran's claims file is unremarkable for evidence 
suggesting that the Veteran affirmatively engaged in combat 
activity against enemy forces, as contemplated by VA 
regulations.  His DD Form 214 does not reflect that he 
received any decorations or medals indicative of involvement 
in combat or service in Vietnam.  In addition, the Veteran 
has not averred that he engaged in combat.  To the contrary, 
the VA medical records reflect that the Veteran reported that 
he did not see combat.  (See VA progress note dated in 
October 2002).  Because there is insufficient evidence of 
combat, any alleged stressors in service must be 
independently verified, i.e., corroborated by objective 
credible supporting evidence.  

The Veteran has averred numerous unverified stressors.  He 
averred that while stationed in Vietnam, his base was 
mortared and/or shelled almost nightly (See June 2005 VA 
progress note), that rockets and mortars would come in and 
explode on base approximately 3 or 4 times a week (See 
October 2003 VA consult note), and that when he landed in 
Vietnam, he saw enemy attacking the base, and he realized he 
was "really there."(See October 2003 VA consult note).  

The Veteran's service personnel records reflect that he was 
stationed at Cam Ranh Bay Airbase (CRB), Vietnam.  The 
evidence of record includes a chronology report of 
Vietcong/North Vietnamese attacks on U.S. Air Force 
installations while the Veteran was in Vietnam between 
February 9, 1970 and November 1970.  The report reflects that 
there was only one attack on CRB in February 1970, and that 
it occurred on February 2, 1970, one week prior to the 
Veteran's arrival.  In addition, the report reflects that 
during the Veteran's nine months in Vietnam, there were a 
total of 16 attacks on CRB (approximately eight of which 
occurred at night).  Thus, the evidence does not reflect that 
his base was subject to "almost nightly" attacks, attacks 
of three to four times a week, or that it was under attacked 
when he arrived.  However, it does reflect that the base was 
attacked.  In Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court held that a Veteran need not corroborate a 
noncombat stressor of enemy rocket attacks on a base where 
his unit was stationed with evidence of his physical 
proximity to, or firsthand experience with, the attacks, but 
rather that his presence with the unit at the time the 
attacks occurred corroborates his statement that he 
experienced such attacks personally.  The record establishes 
that the Veteran's base was attacked on 16 occasions over a 
nine month period, resulting in a total of one damaged 
aircraft, five wounded U.S. personnel, and no U.S. personnel 
killed in action.  

The Veteran also averred that he was stationed in Kansas 
during the "Bay of Pigs", and that all the "Bay of Pigs" 
equipment was shipped from there.  (See November 2002 VA 
record).  The Board notes that the "Bay of Pigs" invasion 
occurred in April 1961.  The Veteran did not enter service 
until September 1962; therefore, he could not have been 
stationed in Kansas during the "Bay of Pigs" invasion.

The Veteran has also averred that he provided care for 
wounded individuals in Vietnam.  (See January 2003 private 
medical correspondence from Dr. K.M.).  A May 2003 VA medical 
record reflects that the Veteran reported that, while in 
Vietnam and serving as a medic, he saw wounded military and 
civilian women, men, and children.  He further stated "he 
went over to Nam as a cook but got detailed to work as a 
medic in hospital as they were short (nurses aid type 
stuff)."  There is no competent credible evidence of record 
that the Veteran was ever detailed as a medic or nurse's aid.  
In addition, there is no evidence of record that he received 
any such training.  As noted above, the Veteran's DD-214 
reflects that he was a cook.  A secondary MOS is not noted.  
Although the Veteran's service personnel records reflect that 
he was assigned to hospitals in Vietnam, his duty title is 
clearly delineated as a "cook".  The Veteran's numerous 
medical reports from 1970 indicate that he was a "food 
handler".  A January 1971 STR reflects that the Veteran 
reported that, while in Vietnam, he worked in the hospital 
dining hall and kitchen area where the temperatures often 
exceeded 120 degrees.  In conclusion, there is no evidence of 
record that he worked as a nurse's aid or medic while in 
service. 

Therefore, the only verified stressors are that the Veteran's 
base was subject to 16 attacks over a nine month period, and 
he was assigned as a cook to a hospital unit.

The Veteran's STRs reflect that, prior to service in Vietnam, 
the Veteran was diagnosed with depression in March 1966.  
August 1967 STRs reflect that the Veteran reported he was 
"very depressed", had some family difficulties, and was 
unable to sleep and eat.  He had a history of depressive 
reaction psychoneurotic type.  A January 1969 STR reflects 
that the Veteran had previously made a suicide gesture and 
been hospitalized for what was diagnosed as psychoneurotic 
depressive reaction and that both were "precipitated by 
marital and financial problems."  

A December 1994 private medical report from Dr. D.S. states 
that the Veteran had a diagnosis of anxiety disorder with 
panic attacks which had been triggered by numerous stressors 
in his life, including the hospitalization of his son for 
rehabilitation and the illness of the Veteran's wife.  In 
addition, the Veteran reported that a woman had killed 
herself by crashing into his truck approximately a year 
earlier.  He was prescribed Xanax and Paxil.  The examiner 
noted that the Veteran "was working with a clinical 
psychologist".  January 1996 records from Dr. D.S. reflect 
that the Veteran reported stressors of his family.  He was 
diagnosed with anxiety disorder.  The July 2003 VA medical 
examination record reflects that the Veteran reported being 
hospitalized in a Topeka hospital for two to three weeks in 
1966 for a "nervous breakdown".

Entitlement to service connection for a psychiatric disorder, 
other than PTSD, has not been developed for appellate 
consideration.  The issue of entitlement to service 
connection for a psychiatric disorder, other than PTSD, is 
inextricably intertwined with the issue on appeal of 
entitlement to service connection for PTSD, as the latter 
constitutes a claim for service connection for psychiatric 
disability, however diagnosed. Clemons v. Shinseki, 23 Vet 
App 1 (2009).



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request 
him to identify the complete facility 
name, address, and approximate dates 
of hospitalization in Topeka, Kansas 
in 1966 and examination and/or 
treatment for depression and anxiety 
by a clinical psychologist in 1994 and 
1995 on a provided VA Form 21- 4142, 
Authorization and Consent to Release 
Information.  Inform the Veteran to 
complete an additional VA Form 21-4142 
for any other medical care provider(s) 
who may possess additional records 
referable to treatment for an acquired 
psychiatric disability.

After securing any necessary 
authorization or medical releases, the 
AOJ should request and associate with 
the claims file, the Veteran's 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Notify the 
Veteran that he may obtain the 
evidence himself and send it to VA.

2.  The Veteran should be afforded a VA 
psychiatric examination to obtain a 
clinical opinion as to whether it is at 
least as likely as not that he has a 
current psychiatric disability, to 
include chronic depression, chronic 
anxiety, or a diagnosis of PTSD, as a 
result of service, to include any 
verified stressor(s).  Only the stressor 
of 16 attacks over a nine month period on 
the Veteran's base, and working as a cook 
assigned to a hospital unit, have been 
deemed verified by VA and should be 
considered in rendering a diagnosis of 
PTSD.  All other reported stressors which 
have not been verified are not for 
consideration.  The claims folder, to 
include this remand, must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that 
such review occurred.

If PTSD is diagnosed, the examiner should 
state for the record the specific 
stressor(s) reported by the Veteran, 
which has/have been verified by VA that 
support the diagnosis.  The examination 
and the report thereof should be in 
accordance with DSM-IV.

3.  Thereafter, adjudicate the issue of 
entitlement to service connection for 
an acquired psychiatric disability, 
however diagnosed, to include 
depression and PTSD.  If the benefit 
sought is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case and afford the appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board, as warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


